                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: GENERIC PHARMACEUTICALS                        MDL No. 2724
 PRICING ANTITRUST LITIGATION
                                                       16-md-2724-CMR
 THIS DOCUMENT RELATES TO:
                                                       HON. CYNTHIA M. RUFE
 ALL ACTIONS


       NEWLY ADDED DEFENDANTS’ OBJECTIONS TO SPECIAL MASTER
   DAVID H. MARION’S REPORT AND RECOMMENDATION SETTING FORTH A
     PROPOSED CASE MANAGEMENT ORDER AND DISCOVERY SCHEDULE

       The undersigned individuals and companies were named as defendants in this MDL for the

first time on May 10, 2019 (collectively, “Newly Added Defendants”)1 and jointly submit this

objection to Special Master David H. Marion’s August 16, 2019 Report and Recommendation

(“R&R”) setting forth a proposed case management order and discovery schedule.

                                       INTRODUCTION

       The schedule and procedures proposed by the R&R are entirely geared toward defendants

that have been participating in this MDL for years. The R&R fails to address the procedural rights

and practical requirements of the Newly Added Defendants—a limited and specific group of

Defendants, who were only recently named in this three-year-old MDL and are therefore uniquely

situated from other Defendants for case management and discovery purposes. In particular, the


   1
      The following Newly Added Defendants join this objection to the R&R: Pfizer Inc. (“Pfizer”);
Greenstone, LLC (“Greenstone”); Amneal Pharmaceuticals, Inc. (“Amneal”); Ara Aprahamian; David
Berthold; James N. Brown, Jr.; Maureen Cavanaugh; Tracy Sullivan DiValerio; Marc Falkin; James
Grauso; Kevin Green; Armando Kellum; Jill Nailor; James Nesta; Konstantin Ostaficiuk; Nisha Patel;
David Rekenthaler; and Richard Rogerson. Thus, the Newly Added Defendants collectively include Pfizer,
Greenstone, and Amneal—which are the only Newly Added Corporate Defendants—and all of the fifteen
individual defendants named in the May 10, 2019 complaint filed by the State Attorneys General (“the
States”).
Newly Added Defendants: (i) were named as defendants for the first time in the States’ May 10,

2019 complaint, (ii) are not parties to any other action in the MDL, (iii) have not participated in

nearly three years of active litigation prior to being added to the MDL on May 30, 2019 (i.e., the

date on which the May 10, 2019 complaint was transferred to this Court), (iv) have not been

afforded the opportunity to test the sufficiency of the claims against them by moving to dismiss,

and (v) have not been served with any party discovery or have been served with party discovery

only within the last several weeks.

         The R&R would lead to a perverse result. The States have made clear that they intend to

amend the May 10, 2019 complaint, and private plaintiffs intend to file new complaints after

September 1, 2019. The R&R expressly (and correctly) exempts cases filed after September 1,

2019 from the proposed case management order and proposes separate pleading and motion

deadlines as to such cases. R&R, Proposed Order ¶ 1. Yet the May 10, 2019 complaint—which

also is a new case that has been dormant pursuant to the stipulated Order entered by the Court on

July 25, 2019 and which the States have made clear they will seek to moot by filing an amended

complaint well after September 1, 2019—will be sent careening into this three-year-old litigation

with no consideration or protection whatsoever for the Newly Added Defendants.

         Although the R&R conceptually recognizes that it should not govern “new defendants,”2

it appears to require the Newly Added Defendants to meet the compressed deadlines applicable to


2
    Paragraph 1 of the R&R’s proposed case management order states:
         With respect to any new complaint or amended complaint thereto filed after September 1,
         2019, responsive pleadings and/or motions shall be filed as normally required or agreed.
         Discovery from new defendants may be guided by but will not be governed by this CMO.
         Discovery with respect to those defendants shall be governed by separate agreement(s) to
         be negotiated by the parties or separate order(s), recommended by the Special Master
         and/or as decided by the Court. However, discovery involving pre-existing parties may be
         expanded as appropriate to include newly added defendants and/or drugs.




                                                    2
the other parties who have been actively litigating in this MDL for years. The R&R further

contemplates that the Newly Added Defendants will be subject to broad-ranging discovery on a

highly expedited (and unrealistic) schedule while, at the same time, the R&R precludes the Newly

Added Defendants from moving to dismiss the claims against them—even on defendant-specific

grounds not addressed by prior parties.          That proposal violates the Federal Rules of Civil

Procedure, is unfair to the Newly Added Defendants, and also does not consider the inefficiencies

for the Court and the MDL of thrusting new defendants into full-fledged litigation on a serial basis,

as the States and private plaintiffs file their planned new and amended piecemeal lawsuits going

forward.3

        The R&R’s proposed case management order and discovery schedule should not govern

the May 10, 2019 complaint and should not apply to the Newly Added Defendants. Rather, at the

appropriate time, this Court should issue a separate case management order that appropriately

accounts for the rights, interests, and needs of these uniquely situated defendants; establishes a

reasonable on-ramp to the MDL for any new defendants; and promotes efficient resolution of this

MDL as a whole. As shown in “Defendants’ Objection to Special Master David H. Marion’s

Report and Recommended Order Setting Forth Case Management Order and Discovery Schedule”

(the “Joint Defense Objection”), the May 10, 2019 action and all future actions should be placed

in a suspense docket. This would be the most efficient approach to case management and would



(emphases added). This paragraph uses September 1, 2019 as the operative cutoff for new complaints and
amendments thereto; however, it is not clear by its terms whether that same date distinguishes “pre-existing
parties” from “new defendants.” In any event, the remainder of the R&R does not provide any
accommodation for Newly Added Defendants as defined in this brief.
    3
      The States have repeatedly indicated that they intend to seek to amend their May 10, 2019 complaint,
most recently in the Joint Proposed Agenda for the September 24, 2019 General Status Conference, dated
September 10, 2019. ECF No. 1080, 16-md-2724. The private plaintiffs likewise have represented to the
Court that they expect to file new lawsuits in Fall 2019. Both the States and the private plaintiffs have
stated that they expect to file additional complaints in 2020.


                                                     3
alleviate many of the concerns raised here by the Newly Added Defendants. It is preferable and

efficient to await resolution of bellwether cases before moving new complaints and defendants

forward in the litigation. Establishment of a suspense docket is a well-recognized practice and

procedure in this Court, which would provide an appropriate mechanism for achieving the fair,

efficient, and common-sense result necessary to protect the rights and legitimate interests of the

Newly Added Defendants. See E.D. Pa. Local R. 1.1.1(c); Civil Suspense Docket Standing Order

(E.D. Pa. June 24, 1975).

          At a minimum, this Court should adjourn the pending complaint against the Newly Added

Defendants and defer entry of a case management order governing them until after the States and

private plaintiffs have filed all of their forthcoming complaints and any allowable amendments,

rather than establish a case management schedule that may fail to account for the potential scope

and timing of the plaintiffs’ planned seriatim and piecemeal pleadings. This phased approach will

enhance the efficiency of the litigation as a whole, protects the procedural rights of defendants,

and avoids undue prejudice to the plaintiffs.

          1. The R&R Fails to Address the Procedural Rights and Practical Concerns of the Newly
             Added Defendants.

          The R&R fails to propose a case management and discovery schedule that is appropriate

for the Newly Added Defendants, who were first named in this litigation by the States in their May

10, 2019 complaint. This MDL began in 2016 and has been the subject of active litigation since

then. The Newly Added Defendants have been joined in this sprawling MDL for fewer than four

months, have not had the opportunity to seek dismissal of or answer the single pending complaint

against them, and have been served with party discovery only within the last several weeks or not

at all.




                                                4
        The R&R does not address how the Newly Added Defendants could possibly comply with

requirements of the proposed case management order and offers no guidance as to how they can

mitigate the prejudice resulting from the expectations of immediate compliance. For instance:

        a.      The MDL has been in active litigation for more than three years, during which time

the Court has entered 101 Pretrial Orders, the previously named parties have negotiated complex

litigation and discovery protocols, and approximately 6 million pages of documents have been

produced. Yet the R&R includes no “on ramp” whatsoever for the Newly Added Defendants,

which were added to this MDL only four months ago. By virtue of this Court’s Order of

adjournment, no activity has occurred with respect to the May 10, 2019 complaint.

        b.      Although the deadline for defendants to move against, answer, or otherwise respond

to the States’ May 10, 2019 complaint was adjourned by the Court’s July 25, 2019 Order until

such time that the Court enters a case management order setting such a schedule, see ECF No.

1058, 16-md-2724, the R&R omits any deadlines by which the Newly Added Defendants may

move or answer that complaint. By contrast, Paragraph 1 of the R&R’s proposed case management

order addresses the filing of motions to dismiss or pleadings in cases filed after September 1, 2019.

It would violate the Federal Rules and basic concepts of fairness if the case management order

required the Newly Added Defendants to begin discovery while denying them any opportunity to

test the sufficiency of the claims in the May 10, 2019 complaint or subsequent complaints.4

        c.      The R&R would impose deadlines within the next several months for completing

responses to discovery, even though most Newly Added Defendants have never been served with


    4
       Moreover, the proposed approach to motions to dismiss for cases filed after September 1, 2019 is
objectionable. For any future complaint or amendment thereto, the R&R provides no coordinated plan for
responses, and instead suggests only that “responsive pleadings and/or motions shall be filed as normally
required or agreed.” R&R, Proposed Order ¶ 1. The R&R’s default to the standard response deadlines
would result in an inefficient, ad hoc process for responding and adapting ongoing discovery to the series
of new complaints and amendments that the plaintiffs plan to file in Fall 2019 and 2020.


                                                    5
party discovery and the States served other Newly Added Defendants with party discovery only

within the last several weeks. No private plaintiffs have sued the Newly Added Defendants in this

MDL, much less served them with party discovery. Moreover, the R&R presumes parties have

already negotiated key components of the discovery process such as transactional data and files

from “agreed upon custodians,” even though no such discussions have even begun, much less any

agreement attained, among the States, the private plaintiffs, and the Newly Added Defendants.

The schedule proposed by the R&R therefore is untenable for the Newly Added Defendants, which

have not meaningfully participated in the discovery process. (Indeed, even the defendants

participating in this litigation for years view the proposed deadlines as onerous and unreasonable.)

       These considerations demonstrate that the R&R’s proposed case management and

discovery schedule would be manifestly unfair, prejudicial, inefficient, and unworkable as to the

Newly Added Defendants. In light of the lengthy and extensive litigation history of this MDL, a

reasonable on-ramp into the MDL for the Newly Added Defendants is necessary to protect their

basic rights. A separate case management order with an appropriate schedule for the Newly Added

Defendants is essential to protecting their procedural rights and avoiding prejudice to their ability

to mount a defense.

       2.      The Court Should Place Newly Added Defendants on a Suspense Docket Until It
               Enters a Separate Case Management Order.

       The Joint Defense Objection appropriately proposes that the States’ May 10, 2019

complaint and any subsequent complaints be placed on a suspense docket, which would alleviate

the concerns of the Newly Added Defendants. As described in the Joint Defense Objection, a

suspense docket would allow this Court to focus on advancing the existing cases, and, in particular,

a bellwether case or cases, without bearing the burden of administering seriatim complaints,

addressing entirely new waves of motions to dismiss, and resolving discovery and other case



                                                 6
management disputes among parties new to the litigation. The phased approach proposed by the

Defendants allows the litigation pending since 2016 to proceed toward resolution—including

through summary judgment, class certification, and perhaps a bellwether trial—the outcome of

which may guide subsequent litigation regarding the States’ May 10, 2019 complaint and any

subsequent complaints in this MDL and make it more efficient.

       At a minimum, this Court should adjourn the States’ May 10, 2019 action until a separate

case management order is entered that establishes a reasonable schedule for responsive pleadings,

motions to dismiss, and discovery deadlines suitable for defendants new to this litigation. A

separate case management order would afford the Newly Added Defendants sufficient time to

negotiate and produce discovery, review and digest the millions of pages of documents that have

already been produced in discovery, and challenge the sufficiency of the underlying claims at the

pleading stage. Distinguishing between the Newly Added Defendants and preexisting defendants

for case management and discovery purposes would promote the efficiencies that this Court has

asked to see in any case management proposal. If the May 10, 2019 case is not placed in the

suspense docket, it would be most efficient for this Court to defer entry of such a separate case

management order until after the filing of the plaintiffs’ anticipated new complaints and any

allowable amendments.

       3.      A Separate Case Management Order for Newly Added Defendants Will Enhance
               Efficiency Without Prejudicing Plaintiffs.

       The States and private plaintiffs would suffer no prejudice if the Newly Added Defendants

were subject to a separate case management order. No private plaintiff has sued any of the Newly

Added Defendants in this MDL and thus they could not possibly be prejudiced by a discovery

schedule and case management order that protects the Newly Added Defendants’ basic procedural

and substantive rights by phasing responsive pleadings, discovery, and the litigation process. And,



                                                7
in the four months since they filed their May 10, 2019 complaint, the States have consented to

adjourning the response date thereto and have made clear they will seek leave to amend it (which

would supersede the May 10, 2019 complaint and render any responsive pleadings moot). A

suspense docket or separate case management order would not impede or prejudice the States’ or

private plaintiffs’ ability to litigate the first round of complaints—none of which involves the

Newly Added Defendants. Moreover, the question of whether to place the States’ May 10, 2019

case in a suspense docket or make it the subject of a separate case management order that takes

into account the rights and reasonable practical concerns of the Newly Added Defendants is

separate from determining the scope of discovery in the earlier filed cases.

        The Newly Added Defendants adopt and incorporate by reference the Joint Defense

Objection, with particular emphasis on: (a) the proposal in the Joint Defense Objection to create

a suspense docket for all cases filed after May 9, 2019; and (b) the Joint Defense Objection to:

(i) the proposed production of documents without a review for relevance and responsiveness;

(ii) the inefficiencies and impracticalities of the R&R’s proposed case management order; (iii) the

aspects of the R&R that afford the plaintiffs an unfair advantage; and (iv) the impropriety of the

plaintiffs’ request for production of full custodial files.

                                           CONCLUSION

        For the foregoing reasons, the Newly Added Defendants respectfully object to Special

Master David H. Marion’s Report and Recommendation and request to be excluded from the scope

of the recommended case management order and discovery schedule.               The Newly Added

Defendants further request that this Court place the May 10, 2019 complaint and all subsequent

complaints on a suspense docket pending the issuance of a separate case management order and

discovery schedule applicable to the Newly Added Defendants.




                                                   8
Dated: September 13, 2019            Respectfully submitted,

  /s/ Thomas H. Suddath, Jr.           /s/ Ilana H. Eisenstein
Thomas H. Suddath, Jr.               Ilana H. Eisenstein
Anne E. Rollins                      Ben C. Fabens-Lassen
REED SMITH LLP                       DLA PIPER LLP (US)
Three Logan Square                   1650 Market Street, Suite 5000
1717 Arch Street, Suite 3100         Philadelphia, PA 19103
Philadelphia PA 19103                Tel: (215) 656-3300
(215) 851-8100                       Fax: (215) 656-3301
(215) 851-1420 (fax)                 ilana.eisenstein@dlapiper.com
tsuddath@reedsmith.com               ben.fabens-lassen@dlapiper.com
Michael E. Lowenstein                Edward S. Scheideman
REED SMITH LLP                       DLA PIPER LLP (US)
Reed Smith Centre                    500 Eighth Street, NW
225 Fifth Avenue                     Washington, D.C. 20004
Pittsburgh, PA 15222                 Tel: (202) 799-4000
(412) 288-3131                       Fax: (202) 799-5000
(412) 288-3063 (fax)                 edward.scheideman@dlapiper.com
mlowenstein@reedsmith.com
                                     Counsel for Pfizer Inc. and
Counsel for Maureen Cavanaugh        Greenstone, LLC.

 /s/ Robert E. Connolly.              /s/ Amy B. Carver
Robert E. Connolly                   Amy B. Carver
PA Bar # 32341                       WELSH & RECKER, P.C.
301 N. Palm Canyon Drive             306 Walnut Street
Suite 103, #214                      Philadelphia, PA 19106
Palm Springs, California 92262       (215) 972-6430
(215) 219-4418                       (215) 972-6436 (fax)
bob@reconnollylaw.com                abcarver@welshrecker.com
Counsel for James Grauso             Counsel for Tracy Sullivan DiValerio

 /s/ James A. Backstrom               /s/ Thomas H. Lee, II
James A. Backstrom                   Thomas H. Lee, II
Counsellor at Law                    Ellen L. Ratigan
1515 Market Street, Suite 1200       Jeffrey J. Masters
Philadelphia, PA 19102-1932          DECHERT LLP
(215) 864-7797                       Cira Centre
jabber@backstromlaw.com              2929 Arch Street
                                     Philadelphia, PA 19104-2808
Counsel for Marc Falkin
                                     (215) 994-2994 (Direct)
                                     (215) 655-2994 (Fax)
                                     thomas.lee@dechert.com
                                     Counsel for David Rekenthaler


                                 9
 /s/ Raymond A. Jacobsen, Jr.                     /s/ L. Barrett Boss
Raymond A. Jacobsen, Jr.                        L. Barrett Boss
Paul M. Thompson (Pa. No. 82017)                S. Rebecca Brodey
Lisa A. Peterson                                Thomas J. Ingalls
MCDERMOTT WILL & EMERY LLP                      COZEN O’CONNOR
500 North Capitol Street, NW                    1200 19th Street N.W., Suite 300
Washington, DC 20001                            Washington, DC 20036
Telephone: (202) 756-8000                       (202) 912-4818
rayjacobsen@mwe.com                             bboss@cozen.com
pthompson@mwe.com                               rbrodey@cozen.com
lpeterson@mwe.com                               tingalls@cozen.com
David L. Hanselman Jr.                          Peter M. Ryan
MCDERMOTT WILL & EMERY LLP                      COZEN O’CONNOR
444 West Lake Street                            One Liberty Place
Suite 4000                                      1650 Market Street
Chicago, IL 60605                               Philadelphia, PA 19103
Telephone: (312) 372-2000                       (215) 665-2130
dhanselman@mwe.com                              pryan@cozen.com
Nicole L. Castle                                Counsel for James Nesta
MCDERMOTT WILL & EMERY LLP
340 Madison Avenue
New York, NY 10173
Telephone: (212) 547-5400
ncastle@mwe.com
Counsel for Amneal Pharmaceuticals, Inc.


 /s/ Henry E. Klingeman                          /s/ Catherine M. Recker
Henry E. Klingeman, Esq.                        Catherine M. Recker
Helen A. Nau, Esq.                              WELSH & RECKER, P.C.
KROVATIN KLINGEMAN LLC                          306 Walnut Street
60 Park Place                                   Philadelphia, PA 19106
Suite 1100                                      (215) 972-6430
Newark, New Jersey 07102                        (215) 972-6436 (fax)
(973) 424-9777                                  cmrecker@welshrecker.com
hklingeman@krovatin.com
                                                Counsel for James N. Brown, Jr.
hnau@krovatin.com
Counsel for David Berthold




                                           10
 /s/ Lisa Manning                                /s/ David Reichenberg
Lisa Manning (PHV, DC Bar No. 991156)            David Reichenberg
Joseph Gonzalez (PHV, DC Bar No. 995057)         COZEN O’CONNOR
SCHERTLER & ONORATO, LLP                         277 Park Avenue
901 New York Avenue, N.W., Suite 500             New York, New York 10172
Washington, DC 20001                             (212) 883-4956 (telephone)
Telephone: (202) 628-4199                        (646) 461-2091 (facsimile)
lmanning@schertlerlaw.com                        dreichenberg@cozen.com
jgonzalez@schertlerlaw.com
                                                 Stephen A. Miller
Counsel for Konstantin Ostaficiuk                Calli J. Padilla
                                                 COZEN O’CONNOR
                                                 1650 Market Street, Suite 2800
                                                 Philadelphia, Pennsylvania 19103
                                                 (215) 665-4736 (telephone)
                                                 (215) 253-6796 (facsimile)
                                                 samiller@cozen.com
                                                 cpadilla@cozen.com
                                                 Counsel for Richard Rogerson




 /s/ Michael G. Considine                        /s/ Larry A. Mackey
Michael G. Considine                            Larry A. Mackey
Laura E. Miller                                 Bradley Love
Shrey Sharma                                    Neal A. Brackett
SEWARD & KISSEL LLP                             Alyssa Hughes
One Battery Park Plaza                          BARNES & THORNBURG LLP
New York, NY 10004                              11 South Meridian Street
Telephone: (212) 574-1200                       Indianapolis, Indiana 46204
Fax: (212) 480-1200                             Tel: (317) 236-1313
considine@sewkis.com                            Fax: (317) 231-7433
millerl@sewkis.com                              larry.mackey@btlaw.com
sharma@sewkis.com                               bradley.love@btlaw.com
                                                neal.brackett@btlaw.com
Counsel for Jill Nailor
                                                alyssa.hughes@btlaw.com
                                                Counsel for Nisha Patel




                                           11
 /s/ Robert E. Welsh                 /s/ G. Robert Gage, Jr.
Robert E. Welsh                     G. Robert Gage, Jr., Esq.
WELSH & RECKER, P.C.                GAGE SPENCER & FLEMING LLP
306 Walnut Street                   410 Park Avenue
Philadelphia, PA 19106              New York, New York 10022
(215) 972-6430                      Tel: 212-768-4900
(215) 972-6436 (fax)                Fax: 212-768-3629
rewelsh@welshrecker.com             grgage@gagespencer.com
Counsel for Kevin Green             Counsel for Ara Aprahamian



 /s/ Catherine L. Redlich
Catherine L. Redlich
DRISCOLL & REDLICH
110 West 40th St.
Suite 1900
New York, NY 10018
Tel. 212-986-4030
credlich@driscollredlich.com
Counsel for Armando Kellum




                               12
             CERTIFICATE OF SERVICE & CERTIFICATE OF COUNSEL

       I hereby certify on this 13th day of September 2019, a true and correct copy of the

foregoing was filed electronically on the public docket, 16-md-2724, and is available for viewing

and downloading from the Court’s ECF System. Notice of this filing will be sent to all counsel of

record by operation of the ECF System.

       I further certify that I have obtained the consent of the non-filing signatories to this brief.

                                                            /s/ Ilana H. Eisenstein
